J-S37009-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ANTHONY DIODORO

                            Appellant                No. 3547 EDA 2014


                Appeal from the PCRA Order November 12, 2014
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0005422-2010


BEFORE: GANTMAN, P.J., SHOGAN, J., and LAZARUS, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                       FILED JUNE 18, 2015

        Appellant, Anthony Diodoro, appeals from the order entered in the

Delaware County Court of Common Pleas, which dismissed his serial petition

filed under the Post Conviction Relief Act (“PCRA”).1 We affirm.

        Appellant pled guilty to twenty-five (25) counts of possession of child

pornography. On June 20, 2011, the court sentenced Appellant to twelve-

and-a-half (12½) to twenty-five (25) years’ imprisonment. Appellant filed a

post-sentence motion nunc pro tunc on February 27, 2012, which the court

allowed but later denied relief on March 1, 2012. Appellant sought no direct

review. On July 18, 2012, Appellant filed his first PCRA petition, which the

court denied on May 23, 2013. Appellant filed the current PCRA petition pro
____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
J-S37009-15


se on September 11, 2014. On September 30, 2014, the PCRA court issued

Pa.R.Crim.P. 907 notice. Appellant filed a counseled response on November

10, 2014. The court dismissed Appellant’s petition as untimely on November

12, 2014. On December 11, 2014, Appellant filed a timely notice of appeal.

The court ordered Appellant to file a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(b); Appellant timely complied.

      The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Hackett, 598 Pa. 350, 956 A.2d 978 (2008). A PCRA

petition must be filed within one year of the date the underlying judgment

becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment is deemed final at

the conclusion of direct review or at the expiration of time for seeking

review. 42 Pa.C.S.A. § 9545(b)(3). The three statutory exceptions to the

PCRA’s timeliness provisions allow for very limited circumstances under

which the late filing of a petition will be excused. See 42 Pa.C.S.A. §

9545(b)(1)(i)-(iii). A petitioner asserting a timeliness exception must file a

petition within 60 days of the date the claim could have been presented. 42

Pa.C.S.A. § 9545(b)(2).

      Instantly, Appellant’s judgment of sentence became final on March 31,

2012, upon expiration of the time to file an appeal to this Court.       See

Pa.R.A.P. 903(a).   Appellant filed the current PCRA petition on September

11, 2014, more than two years after his judgment of sentence became final.

Thus, Appellant’s petition is patently untimely.       See 42 Pa.C.S.A. §


                                    -2-
J-S37009-15


9545(b)(1). Additionally, Appellant failed to plead and prove any exception

to the PCRA timeliness requirements.       Therefore his claim remains time-

barred.   See Commonwealth v. Voss, 838 A.2d 795 (Pa.Super. 2003)

(holding PCRA time limits are jurisdictional in nature and apply generally to

issues raising legality of sentence). Accordingly, we affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/18/2015




                                     -3-